UNITED STATES DISTRICT COURT
for the
EASTERN DISTRICT OF CALIFORNIA

 

 

UNITED STATES OF AMERICA
VS. CASE/CITATION NO. 3°) 1\G-m i — COT OMC
\ J
Gage Cou. ean ORDERTO PAY
SOCIAL SECURITY #.
DATE OF BIRTH: se en

 

DRIVER’S LICENSE #: Se
ADDRESS: a
al

—CITY STATE Z18 CODE

 

| UNDERSTAND THAT IF | MOVE PRIOR TO PAYING ANY FINE, RESTITUTION, OR PENALTY
ASSESSMENT IN THIS CASE, | MUST NOTIFY THE ATTORNEY GENERAL OF THE UNITED STATES
IN WRITING WITHIN SIXTY (60) DAYS OF ANY CHANGE IN MY RESIDENCE ADDRESS OR MAILING
ADDRESS. FAILURE TO PAY COULD RESULT IN A WARRANT BEING ISSUED OR AN ABSTRACT
AGAINST MY DRIVER’S LICENSE OR VEHICLE BEING ISSUED.

| CERTIFY THAT ALL OF THE ABOVE INFORMA’ gine AND CORRECT.
pate: b-1t-19

DEFENDANT S SIGNATURE

 

YOU ARE HEREBY ORDERED TO PAY/COMPLY THE FOLLOWING:

 

 

poms . Oe
Fine: $ and a penal a al of $ QS for a TOTAL
a OF: 4S Top iimeian ot Cae within KC , days/menths,-orpaymenic-of $—————— per
— nd g on the ————— oFeactrmonttromntitparictin
i ee
( ) Restitution:
( ) Community Service with fees not to exceed $

 

 

completed b i
Ps Money <eteed DA Him © Oe OFRne ee 1s Lore; re A .

PAYMENTS must be made by CHECK or MONEY ORDER, payable to: Clerk, USDC and mailed to
(check one):

 
      
      
 

] CENTRAL VIOLATIONS BUREAU CT] CLERK, USDC CLERK,USDC .
PO BOX #4383 7SO0SYO 2500 TULARE ST., RM."1501 501 | STREET, STE. 4-200
RPHEADELPHHAPA4947601363 FRESNO, CA 93721-1322 SACRAMENTO, CA 95814-2322
1-800-827-2982 San Anionic, 4 (9 1é) 930- UOO CD
or 7¥27 e

Pay on-line at wrewnenbonesouriey gov
and Click on “Pay On-Line”

Your check or money order must indicate your name and case/citation number shown above to ensure
your account is credited for AeA
Date: b-lAlG Lo
U.S. MAGISTRATES Be6=—_—_—
Clerk’s Office
FPI-PET EDCA-3

 
